DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 4-20 are pending.
Claims 2 and 3 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/09/2022, with respect to Claims 1, 8 and 16, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 02/07/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 1 and 4-20 are pending. With regard to claims 3-5, 8-12 and 16-20, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-20 are allowed. Independent claims 1, 8 and 16 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal fastening structure of a connector, comprising: a pair of tab terminals electrically connected to an electrical wire connector; a plug inner housing having a first opening at a first end; a pair of terminal holders fastened to the plug inner housing and fixing the tab terminals to the plug inner housing; a plug outer housing having a second opening at a first end into which the plug inner housing is inserted; a plug front shield shell inserted into a third opening formed below a second end of the plug outer housing; a plug rear shield shell inserted into the plug outer housing with the plug inner housing inserted therein and electrically connected to the plug front shield shell; and a lever rotatably coupled to an outer surface of the plug outer housing so that the plug outer housing surrounds the plug inner housing, the plug front shield shell, and the plug rear shield shell; wherein the plug inner housing has an angled type in which a second end facing the first opening into which the tab terminals are inserted is closed and an additional opening is formed below the second end, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal fastening structure of a connector, comprising: a pair of tab terminals electrically connected to an electrical wire connector; a plug inner housing having an opening at a first end and into which the tab terminals are inserted; and a pair of terminal holders fastened to the plug inner housing and fixing the tab terminals to the plug inner housing; wherein each of the terminal holders includes: a terminal holder surface; a first hook formed on a first side of the terminal holder surface and fastened and fixed to an inside of an inner hole; and a second hook formed on a second side facing the first side of the terminal holder surface, and pressed by elasticity when the tab terminals are inserted and fixed in the plug inner housing and then restored, and allowing the tab terminals to be fastened and released between the plug inner housing and the terminal holders, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal fastening structure of a connector, comprising; a pair of tab terminals electrically connected to an electrical wire connector; a plug inner housing having a first opening at a first end into which the tab terminals are inserted; and a pair of terminal holders fastened to the plug inner housing and fixing the tab terminals; a plug outer housing having a second opening at a first end into which the plug inner housing is inserted; a plug front shield shell inserted into a third opening formed below a second end of the plug outer housing; a plug rear shield shell inserted into the plug outer housing with the plug inner housing inserted therein and electrically connected to the plug front shield; and a lever rotatably couple to an outer surface of the plug outer housing so that the plug outer housing surrounds the plug inner housing, the plug front shield shell, and the plug rear shield shell; wherein the plug front shield shell includes: a first lance coupled to an outer surface of the plug inner housing to prevent separation from the plug inner housing; and a second lance coupled to an inner surface of the plug outer housing to prevent separation from the plug outer housing, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831